UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07528 Special Opportunities Fund, Inc. (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Andrew Dakos Brooklyn Capital Management, LLC Park 80 West 250 Pehle Avenue, Suite 708 Saddle Brook, NJ 07663 (Name and address of agent for service) Copy to: Thomas R. Westle, Esp. Blank Rome LLP The Chrysler Building 405 Lexington Avenue New York, NY 10174 1-877-607-0414 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2013 Date of reporting period:March 31, 2013 Item 1. Schedule of Investments. Special Opportunities Fund, Inc. Portfolio of Investments March 31, 2013 (Unaudited) INVESTMENT COMPANIES - 92.21% Shares Fair Value Closed-End Funds - 78.09% Aberdeen Israel Fund, Inc. $ Adams Express Company Advance Developing Markets Fund Ltd. (a)(h) Advance Frontier Markets Fund Ltd. (a)(h) Alpine Total Dynamic Dividend Fund American Strategic Income Portfolio II American Strategic Income Portfolio III Bancroft Fund, Ltd. Blackrock Latin American Investment Trust PLC (h) Boulder Growth & Income Fund, Inc. Boulder Total Return Fund, Inc. (a) Central Europe & Russia Fund, Inc. Central Securities Corporation Clough Global Equity Fund Clough Global Opportunities Fund Dividend & Income Fund DPF India Opportunities Fund (h) DWS RREEF Real Estate Fund II, Inc. (a)(c)(f)(g) DWS RREEF Real Estate Fund, Inc. (a)(c)(f)(g) Eaton Vance Risk Managed Diversified Equity Income Fund Eaton Vance Tax Managed Global Diversified Equity Income Fund Ellsworth Fund Ltd. The European Equity Fund, Inc. First Opportunity Fund, Inc. (a) The GDL Fund General American Investors Co., Inc. Hansa Trust (h) The India Fund, Inc. INVESCO Asia Trust PLC (h) JP Morgan Asian IT (h) Juridica Investment Ltd. Liberty All-Star Equity Fund Macquarie Global Infrastructure Total Return Fund, Inc. Monks Investment Trust PLC (h) Morgan Stanley Asia Pacific Fund, Inc. The New Germany Fund, Inc. The New Ireland Fund, Inc. Pacific Alliance Asia Opportunities Fund (a) PennantPark Floating Rate Capital Ltd. Royce Micro-Cap Trust, Inc. Royce Value Trust, Inc. Swiss Helvetia Fund, Inc. Terra Catalyst Fund (h) The Thai Capital Fund, Inc. The Thai Fund, Inc. Tri-Continental Corporation The Zweig Total Return Fund, Inc. Closed-End Funds - Preferred Shares - 2.78% Oxford Lane Capital Corp. Auction Rate Preferred Securities - 3.89% (b)(c)(f) BlackRock California Municipal 2018 Term Trust - Series M7, 0.152% 89 BlackRock Municipal 2018 Term Trust - Series W7, 0.168% 73 Putnam Managed Municipal Income Trust - Series C, 0.00% 6 Putnam Municipal Opportunities Trust - Series C, 0.00% 6 Western Asset Premier Bond Fund - Series M, 0.060% 46 Business Development Company - 7.45% Equus Total Return, Inc. (a) Firsthand Technology Value Fund, Inc. (a) Gladstone Investment Corporation Hercules Technology Growth Capital, Inc. MVC Capital, Inc. Total Investment Companies (Cost $106,187,034) PREFERRED STOCKS - 5.30% Oil and Gas Extraction - 0.64% Magnum Hunter Resources Corporation - Series D, 8.000% Other Investment Pools and Funds - 0.13% Arbor Realty Trust, Inc. - Series A, 8.250% Real Estate Investment Trust - 4.53% AG Mortgage Investment Trust, Inc. - Series B, 8.000% Healthcare Corp. of America - Series A, 0.000% (a)(c)(f) 0 Preferred Apartment Communities - Series A,(a) Total Preferred Stocks (Cost $6,876,454) COMMON STOCKS - 20.12% Commercial Banks - 0.01% 1st Constitution Bancorp (a) Energy Equipment & Services - 0.21% Zedi, Inc. (a)(h) Financials - 0.03% Universal Business Payment Solutions Acquisition Corporation (c)(j) Food & Staples Retailing - 0.38% SUPERVALU, Inc. Household Durables - 1.80% Lennar Corp. Life Insurance - 1.80% Imperial Holdings, Inc. (a) Marine - 0.21% Box Ships, Inc. (h) Pharmaceuticals Preparations - 0.06% Myrexis, Inc. Real Estate Investment Trusts - 1.98% Gladstone Land Corporation Gyrodyne Company of America, Inc. JAVELIN Mortgage Investment Corporation Software - 0.14% Single Touch Systems, Inc. (a) Special Purpose Acquisition Vehicle - 13.50% (a) Andina Acquisition Corporation (h) Aquasition Corporation (h)(i) Azteca Acquisition Corporation BGS Acquisition Corporation (h) Blue Wolf Mongolia Holdings Corporation (h) Chart Acquisition Corporation CIS Acquisition Ltd. (h) Collabrium Japan Acquisition Corporation (h) Hyde Park Acquisition Corporation II Infinity Cross Border Acquisition Corporation (h) Lone Oak Acquisition Corporation (h) Prime Acquisition Corporation (h) ROI Acquisition Corporation SCG Financial Acquisition Corporation Selway Capital Acquisition Corporation Total Common Stocks (Cost $27,782,384) Principal Amount CORPORATE BONDS - 3.28% American Airlines, Inc. 10.500%, 10/15/2012 (b) $ Greenwood Asset Portfolio LLC 12.000%, 09/27/2014 (b) Washington Mutual, Inc. 0.000%, 09/17/2012 (c)(d)(f) Total Corporate Bonds (Cost $4,257,484) CONVERTIBLE NOTES - 0.08% HCA Note 0.080%, 9/19/2013 (c)(f) Total Convertible Notes (Cost $100,000) PROMISSORY NOTES - 0.35% Symbios Holdings, Inc. 15.000%, 07/16/2012 (c)(f) UBPS Secured Convertible Promissory Note 12.000%, 12/31/2014 (c)(f) Total Promissory Notes (Cost $684,000) Shares WARRANTS - 0.74% (a) Andina Acquisition Corporation Expiration: March 2016 Exercise Price: $8.00 (h) Azteca Acquisition Corporation Expiration: April 2018 Exercise Price: $12.50 Blue Wolf Mongolia Holdings Corporation Expiration: July 2016 Exercise Price: $12.00 (c)(h) Chart Acquisition Corporation Expiration: December 2017 Exercise Price: $11.50 Collabrium Japan Acquisition Corporation Expiration: December 2017 Exercise Price: $11.50 Empeiria Acquisition Corporation Expiration: December 2017 Exercise Price: $11.50 Global Eagle Acquisition Corporation Expiration: May 2016 Exercise Price: $11.50 Infinity Cross Border Acquisition Corporation Expiration: July 2016 Exercise Price: $7.00 (h) Lone Oak Acquisition Corporation Expiration: March 2016 Exercise Price: $5.00 (h) Nautilus Marine Acquisition Corporation Expiration: July 2016 Exercise Price: $11.50 (h) Net Element International, Inc. Expiration: October 2017 Exercise Price: $7.50 Perferred Apartment Communities Expiration: March 2017 61 Exercise Price: $9.00 Pingtan Marine Enterprise Ltd. Expiration: February 2018 Exercise Price: 12.00 (h) Prime Acquisition Corporation Expiration: March 2016 Exercise Price: $7.50 (h) RLJ Entertainment, Inc. Expiration: October 2017 Exercise Price: $12.00 ROI Acquisition Corporation Expiration: February 2017 Exercise Price: $120.00 SCG Financial Acquisition Corporation Expiration: May 2016 Exercise Price: $11.50 Selway Capital Acquisition Corporation Expiration: November 2016 Exercise Price: $7.50 Total Warrants (Cost $770,191) MONEY MARKET FUNDS - 6.67% Fidelity Institutional Government Portfolio - Class I, 0.010% (e) Fidelity Institutional Tax-Exempt Portfolio - Class I, 0.010% (e) Total Money Market Funds (Cost $8,734,572) Total Investments (Cost $155,392,119) - 128.75% Liabilities in Excess of Other Assets - (0.16)% ) Preferred Stock (28.59)% ) TOTAL NET ASSETS - 100.00% $ Percentage are stated as a percent of net assets. (a) Non-income producing security. (b) The coupon rates shown represent the rates at March 31, 2013. (c) Fair valued securities. The total market value of these securities was $5,759,923, representing 4.40% of net assets. (d) Default or other conditions exist and security is not presently accruing income. (e) The rate shown represents the 7-day yield at March 31, 2013. (f) Illiquid security. The total market value of these securities was $5,713,883 representing 4.36% of net assets. (g) Security currently undergoing a full liquidation with all proceeds paid out to shareholders. (h) Foreign-issued securities. (i) Affiliated company. (j) Restricted security. Special Opportunities Fund, Inc. Schedule of Securities Sold Short March 31, 2013 (Unaudited) Shares Value Lennar Corp $ Total Securities Sold Short (Proceeds $2,275,688) $ Valuation of investments — The Fund calculates its net asset value based on the current market value for its portfolio securities. The Fund normally obtains market values for its securities from independent pricing sources and broker-dealers. Independent pricing sources may use last reported sale prices or if not available the most recent bid price, current market quotations or valuations from computerized “matrix” systems that derive values based on comparable securities. A matrix system incorporates parameters such as security quality, maturity and coupon, and/or research and evaluations by its staff, including review of broker-dealer market price quotations, if available, in determining the valuation of the portfolio securities. If a market value is not available from an independent pricing source or a broker-dealer for a particular security, that security is valued at fair value as determined in good faith by or under the direction of the Fund’s Board of Directors (the “Board”). Various factors may be reviewed in order to make a good faith determination of a security’s fair value. The auction rate preferred securities and the structured life settlement notes are valued at cost, unless other observable market events occur. The purchase price, or cost, of these securities is arrived at through an arms length transaction between a willing buyer and seller in the secondary market and is indicative of the value on the secondary market. Current transactions in similar securities in the marketplace are evaluated. Factors for other securities may include, but are not limited to, the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; and changes in overall market conditions. If events occur that materially affect the value of securities between the close of trading in those securities and the close of regular trading on the New York Stock Exchange, the securities may be fair valued. The amortized cost method of valuation, which approximates market value, generally is used to value short-term debt instruments with sixty days or less remaining to maturity, unless the Board or its delegate determines that this does not represent fair value. The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various input and valuation techniques used in measuring fair value. Fair value inputs are summarized in the three broad levels listed below: Level 1— Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2— Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3— Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The Fund adopted Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update No. 2011-04 (“ASU 2011-04”), Fair Value Measurement: Amendments to Achieve Common Fair Value Measurements and Disclosure Requirements in U.S. GAAP and IFRS, which, among other things, clarifies existing disclosure requirements provided by ASC 820 regarding the level of disaggregation and the inputs and valuation techniques used to measure fair value. The significant unobservable inputs used in fair value measurement of the Fund’s investment companies, corporate bonds, promissory notes, and structured finance notes are (1) cost and (2) indicative bids or price ranges from dealers, brokers, or market makers. Significant changes in any of these inputs in isolation may result in a change in higher fair value measurement. In accordance with procedures established by the Fund’s Board of Directors, the Adviser shall initially value non-publicly-traded securities (for which a current market value is not readily available) at their acquisition cost less related expenses, where identifiable, unless and until the Adviser determines that such value does not represent fair value. The Adviser sends a memorandum to the Chairman of the Valuation Committee with respect to any non-publicly-traded securities that are valued using a method other than cost detailing the reason, factors considered, and impact on the Fund’s NAV. If the Chairman determines that such fair valuation(s) require the involvement of the Valuation Committee, a special meeting of the Valuation Committee is called as soon as practicable to discuss such fair valuation(s). The Valuation Committee of the Board consists of at least two non-interested Directors, as defined by the Investment Company Act of 1940. At each regular quarterly Board meeting, the Adviser delivers a written report (the “Quarterly Report”) to the Board regarding any recommendations of fair valuation during the past quarter, including fair valuations which have not changed. The Board reviews the Quarterly Report and discusses the valuation of the fair valued securities. The Valuation Committee reviews all Quarterly Reports and any other interim reports, and reviews and approves the valuation of all fair valued securities. This review includes a review and discussion of an updated fair valuation summary with appropriate levels of representatives of the Adviser’s management. The following is a summary of the fair valuations according to the inputs used as of March 31, 2013 (Unaudited) in valuing the Fund's investments: Quoted Prices in Active Significant Other Markets for Identical Observable Inputs Unobservable Inputs Investments (Level 1) Investments (Level 2) (Level 3) Total Investment Companies $ Preferred Stocks - Common Stocks Corporate Bonds - Convertible Notes - - Promissory Notes - - Warrants Money Market Funds - - Total $ Liabilities: Securities Sold Short $ $
